Citation Nr: 1313235	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  09-15 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for an abdominal aortic aneurysm. 

2. Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to June 1982.  The record also indicates that the Veteran served in the U.S. Army reserves until 2007.  See discharge order dated May 24, 2007 from Department of the Army Headquarters, 7th Division, Edison, New Jersey.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned in a January 2010 Travel Board hearing, the transcript of which is included in the record. 

In May 2010 and May 2012, the Board remanded this matter for additional development.  Pursuant to the May 2012 remand instructions, the Veteran was scheduled for VA examinations in August 2012; however, the Veteran failed to appear at the examinations and has not provided good cause for this failure to report.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a one-way street and that, if a veteran desires help with a claim, he/she must cooperate with VA's efforts to assist him/her).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

REMAND

During his January 2010 hearing, the Veteran indicated that he injured his abdominal area during physical training while on a period of reserve service in August 2006.  He asserts that that injury led to an abdominal aortic aneurysm, and a heart disorder.  The Veteran testified that he received treatment for his abdominal injury at the Brick VA Hospital in Brick, New Jersey, the day after the alleged injury.  Upon review of the record, including the Virtual VA electronic file, it does not appear that a request has been made for these VA treatment records.  VA has a duty to seek these records.  See 38 U.S.C.A. § 5103A(b);  38 C.F.R. § 3.159(c)(2).

In May 2010, the Board requested remand in part to obtain service department records that would evidence whether the Veteran did in fact serve on a reserve assignment in August 2006, and whether he was treated for any problems at that time.  The RO noted that a response came back with records only until 1997 and that re-enlistment paperwork dated in October 2005 was not of record.  The RO requested the Veteran's personnel and medical records, to include active duty for training (ADT) and inactive duty training (IADT) time, for the periods from October 2005 to the present.  However, the claims file does not contain such service department records, or any other evidence indicating whether the Veteran served in August 2006.  

In May 2012 the Board again remanded the case in another attempt to obtain service medical and personnel records dated 2006.  The RO requested verification of the Veteran's ADT and IADT and received a response in May 2012 which found records up to April 1997, but did not verify any further dates after 1997.  The RO should make another attempt to obtain all additional available service records dated after 1997, including  specifically records dated in 2006, from the appropriate sources, including the United States Army Reserve in New Jersey, or any other appropriate state and federal agency.  The RO should also contact the Defense Financial and Accounting Services (DFAS) to attempt to obtain verification of the Veteran's duty status and should be requested to provide the specific dates of the Veteran's ADT or IADT.  Provided any such records listed above are unavailable, a memorandum of unavailability should be associated with the claims.


Accordingly, the case is REMANDED to the RO via the AMC for the following action:

1.  The RO/AMC should obtain VA treatment records from the VA Hospital in Brick, New Jersey, from 2006 to the present and associate those records with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available. 

2.  Contact the appropriate sources, including the United States Army Reserve in New Jersey, to attempt to obtain any additional available service treatment records of the Veteran, including those dated in 2006.  In addition, the RO should contact the appropriate sources, including the Defense Finance and Accounting Service (DFAS) and/or other appropriate state and federal agency, to obtain verification of all periods of ACDT and IADT, including during 2006 (see discharge order 07-144-00001 dated May 24, 2007 from Department of the Army Headquarters, 7th Division, Edison, New Jersey).  

If the information cannot be located or no such information exists, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of that memorandum.

3.  The RO/AMC should make a formal determination as to the Veteran's Army Reserve service, to include verification of all periods of ADT and IADT, and address whether the Veteran was on ADT or IADT in August 2006.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim in light of all evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Drtment of Veterans Affairs


